Denied and Opinion Filed March 10, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01750-CV

  IN RE FREDERICK D. TODD, II, M.D., AND FREDERICK D. TODD, II, M.D., P.A.
      D/B/A ARLINGTON NEUROLOGICAL & SPINE ASSOCIATES, Relator

                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-16167-F

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Brown
                                  Opinion by Justice Moseley
       Before the Court is relators’ petition for writ of mandamus in which they contend that the

trial court clearly abused its discretion in granting a new trial. The facts and issues are well

known to the parties, so we need not recount them herein. Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relators’ petition for writ of mandamus.


                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE
131750F.P05